DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 16 February 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 10 September 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s election without traverse of Group I, which corresponds to claims 41-49, and the species “wild type Cas9”, the single specific combination of SEQ ID NOS: 9-12, and “single expression vector” in the reply filed on 18 June 2020 continues to be acknowledged, and remains in effect. Claims 57-60 have been added, and are examined herein since they reside within the scope of the elected invention.
Claims 50-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 June 2020.

Information Disclosure Statement
The information disclosure statements (IDSs) filed 16 October 2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the specific IDS fees have not been paid and/or the appropriate certified statements have not been provided.  Contrary to applicant’s assertions in the transmittal letter of 16 October 2020, neither IDS was filed before the mailing date of the first Office Action on the merits. They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalili et al. (“Khalili”; U.S. Pre-Grant Publication Number 2007/0249552) in view of Doudna et al. (“Doudna”; WO/2013/188638). This rejection is repeated with regard to claims 41-49 for the same reasons of record as set forth in the Official action mailed 10 September 2020, and is also applied to newly added claims 57-60. A response to applicant’s traversal follows the reiterated rejection below.
Claim 41 recites a composition comprising (a) a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease or a nucleic acid sequence encoding the CRISPR-associated endonuclease; and (b) at least one guide RNA (gRNA) or a nucleic acid sequence encoding the at least one gRNA, the gRNA having a spacer sequence that hybridizes to a target sequence in a large T-antigen (T-Ag) encoding region of a John Cunningham virus (JCV) genome; wherein the CRISPR-associated endonuclease and the at least one gRNA are capable of deleting a segment of the T-Ag encoding region of the JCV genome.

Claim 43 recites the composition of claim 41, wherein the at least one gRNA having a spacer sequence complementary to a target sequence in a T-Ag encoding region of a JCV genome comprises a gRNA having a spacer sequence complementary to a target sequence in a TM1 region of the T-Ag encoding region, a gRNA having a spacer sequence complementary to a target sequence in a TM2 region of the T-Ag encoding region, a gRNA having a spacer sequence complementary to a target sequence in a TM3 region of the T-Ag encoding region, or any combinations thereof. 
Claim 44 recites the composition of claim 41, wherein the at least one gRNA having a spacer sequence complementary to a target sequence in a T-Ag encoding region of a JCV DNA comprises a spacer sequence complementary to the combination of SEQ ID NOS: 1-12. 
Claim 45 recites the composition of claim 41, wherein expression of the CRISPR-associated endonuclease and the at least one gRNA results in excision of a JCV sequence from a host cell.
Claim 46 recites the composition of claim 41, wherein expression of the CRISPR-associated endonuclease and the at least one gRNA results in excision of a JCV sequence from a host genome.
Claim 47 recites an expression vector, comprising: (a) a first nucleic acid sequence encoding a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease; (b) a second nucleic acid sequence encoding at least one guide RNA (gRNA) having a spacer sequence complementary to a target sequence in a large T-antigen (T-Ag) encoding region of a John Cunningham virus (JCV) genome; and (c) at least one promoter for 
Claim 48 recites the expression vector of claim 47, wherein the expression vector is selected from the group consisting of: a lentiviral expression vector, a drug inducible lentiviral expression vector, an adenovirus vector, an adeno-associated virus vector, a retroviral vector, a pox virus vector, and a plasmid vector.
Claim 49 recites a pharmaceutical composition, comprising: (a) the expression vector of claim 47; and (b) a pharmaceutically acceptable carrier.
Claim 57 recites the composition of claim 41, wherein the segment comprises a protein coding region of the T-Ag encoding region of the JCV genome.
Claim 50 recites the composition of claim 41, wherein the segment of the T-Ag encoding region of the JCV genome comprises 641 or more base pairs. 
Claim 59 recites the vector of claim 47, wherein the segment comprises a protein coding region of the T-Ag encoding region of the JCV genome. 
Claim 60 recites the vector of claim 47, wherein the segment of the T-Ag encoding region of the JCV genome comprises 641 or more base pairs.
Khalili teaches methods of using small nucleic acid therapeutics such as a siRNA and antisense to inhibit John Cunningham virus by targeting the T antigen portion of the viral mRNA. See throughout, with paragraph [0012]-[0017] and figs. 1-4 being exemplary. The wild type T-Antigen encoding region comprises 641 or more base pairs (official notice taken if necessary). Khalili does not teach the use of a CRISPR endonuclease and guide RNA targeted to 
Doudna teaches methods of using CRISPR endonuclease and guide RNAs targeted to any programmable sequence, including numerous viral RNA targets. See throughout and paragraph [0180] for example. Doudna teaches the use of vectors including plasmids and viral vectors, for example at paragraphs [0104], [0105], [0113] and [0114].
It would have been obvious to one of ordinary skill in the art to substitute CRISPR-mediated inhibition of the John Cunningham virus (JCV) T-antigen section. One of ordinary skill in the art would have been motivated to do so, since Doudna teaches that knowledge of a target sequence can be programmed to direct an endonuclease to cleave virtually any target for the treatment of disease, and since Khalili teaches that inhibition of JCV T-antigen mRNA can lead to treatment of diseases such as Progressive multifocal leukoencephalopathy. Khalili specifically teaches targeting the T-antigen section of JCV mRNA. Since the consensus sequence of JCV, including the T antigen region of the mRNA was well known at the time of filing (official notice taken), providing a guide RNA sequence that targets any of SEQ ID NOS: 9-12 would amount to routine optimization of result effective variables (i.e. the target region within the T antigen taught by Khalili) within routine prior art conditions, since making and using such sequences is routine to the ordinarily skilled artisan, and since CRISPR-mediated gene inhibition was well known at the time of filing as evidenced by Doudna. 
It is noted that the instant claims are drawn to a composition comprising a gRNA directed to T-Ag encoding region and a CRISPR-associated endonuclease per se, and the claims have been amended to recite deletion of a segment of the T-Ag encoding region. This recitation is considered a functional limitation, since it does not describe or limit the actual structure of the 
Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Response to Traversal
Applicant traverses by arguing that Doudna does not describe or provide any reason for using a CRISPR to treat a disease. Applicant alleges that Doudna is “explicitly” directed to CRISPR RNA processing and directed to methods of target RNA detection. Applicant argues that for this reason alone, there is insufficient evidence to support the finding that Doudna 
This has been fully considered, but is not persuasive. First, the claims do not require disease treatment. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., treating disease) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant is reminded that the invention under examination is not a method of treatment, but a composition. Insofar as applicant’s response focuses on the treatment of disease, such an effort may be characterized as a red herring logical fallacy that attempts to present irrelevant information to distract from the topic. 
Second, Doudna was cited in combination with Khalili. Applicant’s arguments directed to the notion that Doudna alone is deficient cannot be persuasive, since one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is further argued that the target sequences for a siRNA approach have different requirements than the target sequences for a Cas9 approach. It is argued that the CRISPR Cas9 
In response however, this argument is not persuasive since it essentially acknowledges that the requirements for the development and use of each type of target sequences are well known, which of course is well documented in the cited references. To wit, it is notable that applicant’s response is unable to argue that Doudna does not fully disclose the use of guide RNAs to target (inter alia) viruses, since Doudna indeed does just that. Merely arguing that the mechanisms of gRNA targeting are different than siRNA targeting does not in any way preclude the use of gRNA-based mechanisms (e.g. CRISPR/Cas9) to target the T-Ag region of the JCV genome, particularly when both gRNA-and a siRNA-based mechanisms require substantially nothing more than the direction provided in the references cited herein, along with knowledge of the target sequence. 
Applicant’s argument thus attempts to employ the argument that the teachings of Khalili cannot be bodily incorporated into the teachings of Doudna. Applicant is respectfully reminded the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Accordingly, the fact that siRNA has different design requirements than gRNA is irrelevant since the cited combination teaches how 
Applicant’s assertions that the Office has not established any predictable correlation between targeting via siRNA and targeting via gRNA that would provide a skilled artisan with a reasonable for success in substituting a siRNA target for a gRNA target are not persuasive, since this argument glides over the fact that both gRNA-and a siRNA-based mechanisms require substantially nothing more than the direction provided in the references cited herein, along with knowledge of the target sequence. That’s the correlation. Applicant’s arguments do not address this central finding in any way. Rather, applicant’s arguments are directed to the notion that Doudna doesn’t teach treating diseases (not persuasive since inter alia since the instant claims don’t either), and that siRNA and gRNA based mechanisms are different (unpersuasive since both gRNA-and a siRNA-based mechanisms require substantially nothing more than the direction provided in the references cited herein, along with knowledge of the target sequence). 
It is argued that the Office fails to establish that the design of a gRNA to target a sequence within the JCV genome would be met with effective deletion of a T-Ag region of the JCV genome in a host cell. In response however, it is noted that the instant claims are drawn to a composition comprising a gRNA directed to T-Ag encoding region and a CRISPR-associated endonuclease per se, and the “requirement” for deletion of a segment of the T-Ag encoding region is considered a functional limitation, since it does not describe or limit the actual structure of the claimed composition to any recognizable structure. It is well accepted that in composition claims, claim scope is not limited by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.04(I). Accordingly, the language of the instant claims directed to 
Moreover, the instantly recited composition is rendered prima facie obvious by the cited prior art as discussed above. It is well accepted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See M.P.E.P. § 2112.01(I). Furthermore, since the composition of claim 41-49 is identical to the composition rendered obvious by the cited prior art, and since products of identical chemical composition cannot have mutually exclusive properties (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), even if the claim’s recitation of deleting a segment of the T-Ag encoding region of the JCV genome were in fact limiting (a notion that is not adopted as discussed above), the fact that products of identical chemical composition cannot have mutually exclusive properties suggest that such a function would naturally flow from making and using the composition rendered obvious by the cited prior art. For these reasons, this argument is not persuasive.
It is argued that Doudna does not resolve the alleged deficiencies of Khalili because Doudna does not describe or provide a reason for using a CRISPR-associated endonuclease and a gRNA having a spacer sequence that hybridizes to a target sequence in a large T-antigen (T-Ag) encoding region of a John Cunningham virus (JCV) genome, in that Doudna is silent to a gRNA targeting any gene within a JCV genome. As above however, such an argument constitutes a 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 41-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,279,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite compositions that are indistinguishable from those claimed presently. Particularly, the patented claims recite a gene editing composition of a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR) Cas9 endonuclease directed toward at least one target PAM sequence in the T-antigen of the JCV genome, while the instant claims recite same. While the patented claims recite methods, the composition recited therein would anticipate the instantly claimed compositions were they available as prior art. The claim sets are patently indistinguishable therefore.

Response to Traversal
Applicant traverses the instant rejection by asserting that the instant claims are patentably distinct from claims 1-11 of the cited patent. However, applicant provides no reasoning for this assertion other than by providing the text of the competing independent claims. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jaeger et al. (U.S. Pre-Grant Publication Number 2016/0272974).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633